Response to Arguments
Applicant asserts that proposed claim amendment would define invention over prior art. Examiner respectfully disagrees.
The newly found art (Patel of 6,522,628) discloses using packet sending/receiving characteristics to determine a target terminal group for the communication or terminal (see col 6, ln 61-67), and configuring network device based on the identified characteristics including packet transmission time interval, e.g., allocating token bucket (see col 7, ln 20-50). Thus, it is submitted that the proposed claim amendment would not place the application in condition for allowance.


/VIET D VU/Primary Examiner, Art Unit 2448                                                                                                                                                                                           
.